

	

		II

		109th CONGRESS

		2d Session

		S. 2605

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 7, 2006

			Mr. Allard introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To amend the Great Sand Dunes National Park

		  and Preserve Act of 2000 to explain the purpose and provide for the

		  administration of the Baca National Wildlife Refuge.

	

	

		1.Purpose and management of the

			 Baca National Wildlife RefugeSection 6 of the Great Sand Dunes National

			 Park and Preserve Act of 2000 (16 U.S.C. 410hhh–4) is amended—

			(1)in subsection (a)—

				(A)by striking (a)

			 Establishment.—(1) When and

			 inserting the following:

					

						(a)Establishment

				and purpose

							(1)Establishment

								(A)In

				generalWhen

								;

				(B)in paragraph (2), by striking (2)

			 Such establishment and inserting the following:

					

						(B)Effective

				dateThe establishment of the

				refuge under subparagraph (A)

						;

				and

				(C)by adding at the end the following:

					

						(2)PurposeThe purpose of the Baca National Wildlife

				Refuge shall be to restore, enhance, and maintain wetland, upland, riparian,

				and other habitats for native wildlife, plant, and fish species in the San Luis

				Valley.

						;

				and

				(2)in subsection (c)—

				(A)by striking The Secretary

			 and inserting the following:

					

						(1)In

				generalThe

				Secretary

						;

				and

				(B)by adding at the end the following:

					

						(2)RequirementsIn administering the Baca National Wildlife

				Refuge, the Secretary shall, to the maximum extent practicable—

							(A)emphasize migratory bird conservation;

				and

							(B)take into consideration the role of the

				Refuge in broader landscape conservation

				efforts.

							.

				

